DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/15/2022, addressing claims 1-20 rejection from the non-final office action (04/15/2022), by amending claims 1, 6-7, 13-14, 16, and 20 and cancelling claims 5, 12, and 19 is entered and will be addressed below.

Claim Interpretations
The “the second fluid channel is configured to circulate a second heat exchange fluid at a second temperature that is different from the first temperature” of claim 7, the operation temperature is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
 
The ” to circulate a purge fluid” of claims 6, 13, and 20, Applicants’ Specification describes “the first purge channel 332 may circulate a purge fluid throughout the pedestal 120 that is evacuated through a plurality of purge outlets 334 in the pedestal 120”[0035], 3rd sentence), therefore, “to circulate” is to flow, unlike the forming a closed loop as “to circulate a first/second heat exchange fluid” in other part of claims 7 and 14.

The “heater element” is considered a “heater” in structure. Applicants’ Specification state resistive heating element ([0036]), but the claim includes different type of heater.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-9, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160126118, from IDS, hereafter ‘118), in view of SUNDARAM et al. (US 20210272828, hereafter ‘828).
‘118 teaches all limitations of:
Claim 1: PEDESTAL WITH MULTI-ZONE TEMPERATURE CONTROL AND MULTIPLE PURGE CAPABILITIES (title, the claimed “A substrate support pedestal”),  The support assembly 300 includes a pedestal 305 and stem 310. The stem 310 may also include a base 312 upon which the pedestal 305 is located. The pedestal 305 may include a substrate support surface 315 that is configured to support a substrate during a semiconductor processing operation. The substrate support surface 315 may be made from a metal, such as aluminum (Fig. 3, [0040], 2nd-4th sentences, the claimed “connectable to a shaft, comprising: a thermally conductive body”);
 the first temperature controlled fluid may be delivered to a first fluid channel 325 within a first region 330 of the pedestal 305. The second temperature controlled fluid may be delivered to a second fluid channel 335 within a second region 340 of the pedestal 305 ([0042], 2nd–3rd sentences), In still another alternative, the fluid channels are configured to include both a resistive heating element as well as space for circulation of a temperature controlled fluid such that multiple options of temperature control may be afforded ([0041], last sentence, the claimed “a first fluid channel disposed within an outer zone of the thermally conductive body and coupled to a first heater element” and “a second fluid channel disposed within an inner zone of the thermally conductive body and coupled to a first heater element coupled”),
 the first and second fluid channels are fluidly isolated from one another ([0043], 3rd sentence, the claimed “wherein the first fluid channel and the second fluid channel are not in fluid communication with each other”), the isolation cavity 460 may be utilized by delivering a portion of the purge gas to the cavity that may create a thermal barrier between the first and second fluid channels 425, 435, and between the first region 430 and the second region 440 of the pedestal 405 (Fig. 4, a partial view of Fig. 3, [0054], last sentence, the claimed “and are thermally isolated from each other by a thermal barrier within the substrate support pedestal”).
	
Claim 7: PEDESTAL WITH MULTI-ZONE TEMPERATURE CONTROL AND MULTIPLE PURGE CAPABILITIES (title, the claimed “A substrate support pedestal assembly, comprising”): 
	The stem 310 may be attached to the pedestal 305 opposite the substrate support surface 315. The stem 310 may include one or more internal channels 320 configured to deliver and receive temperature controlled fluids, pressurized fluids, or gases to and from the pedestal 305. An exemplary stem 310 may include four internal channels 320 that may be divided into pairs … A first pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a first temperature controlled fluid to the pedestal 305. A second pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a second temperature controlled fluid to the pedestal 305 ([0041], the claimed “a shaft comprising a first pair of cooling tubes and a second pair of cooling tubes, wherein the first pair of cooling tubes are configured to be fluidly coupled to a first heated fluid source and the second pair of cooling tubes are configured to be fluidly coupled to a second heated fluid source”); 
	MULTIPLE PURGE CAPABILITIES (title, the claimed “A substrate support pedestal”),  The support assembly 300 includes a pedestal 305 and stem 310. The stem 310 may also include a base 312 upon which the pedestal 305 is located. The pedestal 305 may include a substrate support surface 315 that is configured to support a substrate during a semiconductor processing operation. The substrate support surface 315 may be made from a metal, such as aluminum (Fig. 3, [0040], 2nd-4th sentences, the claimed “and a substrate support pedestal coupled to the shaft”), 
The first fluid channel 325 may be coupled with one of a first pair of stem internal channels 320 at a first inlet 327 to receive the first temperature controlled fluid ([0044], 2nd sentence), The second fluid channel 335 may be coupled with a second inlet to receive the second temperature controlled fluid from one of a second pair of stem internal channels 320, and coupled with a second outlet to deliver the second temperature controlled fluid to the other of the second pair of stem internal channels 320 ([0047], 3rd sentence), In still another alternative, the fluid channels are configured to include both a resistive heating element as well as space for circulation of a temperature controlled fluid such that multiple options of temperature control may be afforded ([0041], last sentence, the claimed “the substrate support pedestal comprising: a first fluid channel disposed within an outer zone of the substrate support pedestal and coupled to a first heater element“, “wherein the first fluid channel is configured to circulate a first heat exchange fluid at a first temperature in the outer zone of the substrate support pedestal through the first pair of cooling tubes; a second fluid channel disposed within an inner zone of the substrate support pedestal and coupled to a second heater element, wherein the second fluid channel is configured to circulate a second heat exchange fluid at a second temperature”), The two fluids may be the same or different fluids, and may be provided at the same or different temperatures in order to maintain the two regions 330, 340 at similar or different temperatures ([0042], 4th sentence, the claimed “that is different from the first temperature in the inner zone of the substrate support pedestal disposed within the outer zone through the second pair of cooling tubes”, note the operation at different temperature is an intended use of the apparatus).

	Claim 14: The processing chamber 205 may hold an internal pressure different than the surrounding pressure (Fig. 2, [0025], 2nd last sentence), The pedestal 245 may be vertically or axially adjustable within the processing chamber 205 to increase or decrease the reaction region 250 and affect the deposition or etching of the wafer substrate by repositioning the wafer substrate with respect to the gases passed through the showerhead 225 ([0037], last sentence, the claimed “A processing chamber, comprising: a chamber body”);
	The stem 310 may be attached to the pedestal 305 opposite the substrate support surface 315. The stem 310 may include one or more internal channels 320 configured to deliver and receive temperature controlled fluids, pressurized fluids, or gases to and from the pedestal 305. An exemplary stem 310 may include four internal channels 320 that may be divided into pairs … A first pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a first temperature controlled fluid to the pedestal 305. A second pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a second temperature controlled fluid to the pedestal 305 ([0041],  the claimed “a shaft disposed within the chamber body, the shaft comprising a first pair of cooling tubes and a second pair of cooling tubes, wherein the first pair of cooling tubes are configured to be fluidly coupled to a first heated fluid source and the second pair of cooling tubes are configured to be fluidly coupled to a second heated fluid source”);
The support assembly 300 includes a pedestal 305 and stem 310 (Fig. 3, [0040], 2nd sentence), the first temperature controlled fluid may be delivered to a first fluid channel 325 within a first region 330 of the pedestal 305. The second temperature controlled fluid may be delivered to a second fluid channel 335 within a second region 340 of the pedestal 305 ([0042], 2nd–3rd sentences), In still another alternative, the fluid channels are configured to include both a resistive heating element as well as space for circulation of a temperature controlled fluid such that multiple options of temperature control may be afforded ([0041], last sentence, the claimed “a substrate support pedestal disposed within the chamber body and coupled to the shaft, the substrate support pedestal comprising: a first fluid channel disposed within an outer zone of the substrate support pedestal and coupled to a first heater element“, “wherein the first fluid channel is configured to circulate a first heat exchange fluid at a first temperature in the outer zone of the substrate support pedestal through the first pair of cooling tubes; a second fluid channel disposed within an inner zone of the substrate support pedestal and coupled to a second heater element, wherein the second fluid channel is configured to circulate a second heat exchange fluid at a second temperature”), The two fluids may be the same or different fluids, and may be provided at the same or different temperatures in order to maintain the two regions 330, 340 at similar or different temperatures ([0042], 4th sentence, the claimed “ that is different from the first temperature in the inner zone of the substrate support pedestal disposed within the outer zone through the second pair of cooling tubes“, note the operation at different temperature is an intended use of the apparatus),
The pedestal may be configured to provide multiple regions having independently controlled temperatures (abstract, controlling requires a controller that determine and adjust the temperature, including manual control, the claimed “and a controller configured to: determine temperature of the outer zone of the substrate support pedestal and temperature of the inner zone of the substrate support pedestal, and adjust the first temperature and the second temperature based on the determined temperatures of the outer zone and the inner zone of the substrate support pedestal”).

‘118 requires temperature control but is silent on the measurement sensors. ‘118 does not teach the other limitations of:
Claim 1: (a first fluid channel disposed within an outer zone of the thermally conductive body and coupled to a first heater element) coupled to a resistance measuring device capable of measuring current and voltage drawn by the first heater element; 
a thermocouple coupled to the second heater element and configured to measure temperature of the inner zone.
Claim 7: (a first fluid channel disposed within an outer zone of the substrate support pedestal and coupled to a first heater element) coupled to a resistance measuring device capable of measuring current and voltage drawn by the first heater element,
a thermocouple coupled to the second heater element and configured to measure temperature of the inner zone.  
Claim 14: (a first fluid channel disposed within an outer zone of the substrate support pedestal and coupled to a first heater element) coupled to a resistance measuring device capable of measuring current and voltage drawn by the first heater element,
a thermocouple coupled to the second heater element and configured to measure temperature of the inner zone;
(determine temperature of the outer zone of the substrate support pedestal) using the resistance measuring device (and temperature of the inner zone of the substrate support pedestal) using the thermocouple.


‘828 is analogous art in the field of DYNAMIC TEMPERATURE CONTROL OF SUBSTRATE SUPPORT IN SUBSTRATE PROCESSING SYSTEM (title) for chemical vapor deposition (CVD), plasma enhanced chemical vapor deposition (PECVD), atomic layer deposition (ALD), atomic layer etch (ALE), plasma enhanced atomic layer deposition (PEALD) and/or other etch, deposition, and cleaning processes ([0004], 2nd sentence). ’828 teaches that The substrate support includes N zones and N resistive heaters, respectively, where N is an integer greater than one. A temperature sensor is located in one of the N zones. A controller is configured to calculate N resistances of the N resistive heaters during operation and to adjust power to N−1 of the N resistive heaters during operation of the substrate processing system in response to the temperature measured in the one of the N zones by the temperature sensor, the N resistances of the N resistive heaters, and N−1 resistance ratios (abstract), The controller 250 communicates with the current sensors 228 and/or the voltage sensors 230, the thermocouple 240 and the driver circuits 224. The controller 250 includes a heater control module 254. The heater control module 254 determines the resistance of each of the resistive heaters 236 based upon the respective current and/or voltage measurements from the current sensors 228 and/or the voltage sensors 230 (Fig. 2, [0055], see also Fig. 4A) The method 400 is used to control the temperature of multiples zones of the component to a uniform temperature using a thermocouple associated with only one of the zones (Fig. 5, [0059], 2nd sentence), for the purpose of much tighter temperature control and reducing process non-uniformity and defects and eliminates damage to the substrate support ([0061], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a combination of thermocouple and resistance temperature sensor, as taught by ‘828, to control the resistive heating element in each region 330, 340 of ‘118, for the purpose of much tighter temperature control and reducing process non-uniformity and defects and eliminates damage to the substrate support, as taught by ‘828 ([0061], last sentence).


‘118 further teaches the limitations of:
	Claims 2 and 8-9: The substrate support surface 315 may be made from a metal, such as aluminum ([0040], 4th sentence, the claimed “wherein the substrate support pedestal comprises a thermally conductive body” of claim 8 and “wherein the thermally conductive body comprises aluminum” of claims 2 and 9).
	Claim 6: a first purge flow path 450 may be defined by a portion of the pedestal 405 ([0052], 2nd sentence), The pedestal 405 may also include a second purge channel 465 that may be defined along an interface between the stem 410 and the pedestal 405 ([0055], the claimed “further comprising: a plurality of purge channels configured to circulate a purge fluid throughout the thermally conductive body”), 
	The first purge flow path 450 may circulate a purge fluid throughout the pedestal that is evacuated through a plurality of purge outlets 455 defined in the pedestal 405 ([0052], 4th sentence), The second purge channel 465 may additionally include a second isolation cavity and purge outlet 470 ([0055], 4th sentence, the claimed “each of the plurality of purge channels is in fluid communication with an outlet formed within the substrate support pedestal”).
	Claims 13 and 20: a first purge flow path 450 may be defined by a portion of the pedestal 405 ([0052], 2nd sentence), The pedestal 405 may also include a second purge channel 465 that may be defined along an interface between the stem 410 and the pedestal 405 ([0055], the claimed “wherein the substrate support pedestal further comprises: a plurality of purge channels that circulate a purge fluid throughout the substrate support pedestal”), 
	The first purge flow path 450 may circulate a purge fluid throughout the pedestal that is evacuated through a plurality of purge outlets 455 defined in the pedestal 405 ([0052], 4th sentence), The second purge channel 465 may additionally include a second isolation cavity and purge outlet 470 ([0055], 4th sentence), The stem 310 may be attached to the pedestal 305 opposite the substrate support surface 315. The stem 310 may include one or more internal channels 320 configured to deliver and receive temperature controlled fluids, pressurized fluids, or gases to and from the pedestal 305. An exemplary stem 310 may include four internal channels 320 that may be divided into pairs … A first pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a first temperature controlled fluid to the pedestal 305. A second pair of internal channels 320 may be configured to deliver and receive, respectively through the channels, a second temperature controlled fluid to the pedestal 305 ([0041], the claimed “wherein each of the plurality of purge channels is in fluid communication with a cooling tube disposed within the shaft and an outlet formed within the substrate support pedestal”).
Claims 3-4, 10-11, 17-18, and alternatively claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘118 and ‘828, as being applied to claims 1, 7, and 14 rejection above, further in view of Bang et al. (US 20120074126, from IDS, hereafter ‘126).
‘118 further teaches that the substrate support surface 315 may be made from a metal, such as aluminum, or a ceramic or other material, and may be treated or coated with other materials that provide improved corrosion resistance, improved contact with the substrate, etc. ([0040], last sentence).

‘118 does not teach the limitations of:
Claim 3: further comprising: a ceramic coating on a top surface of the thermally conductive body, wherein the substrate support pedestal is configured to support a substrate to be processed on the top surface of the substrate support pedestal.
Claims 10 and 17: further comprising: a ceramic coating on a top surface of the substrate support pedestal, wherein the substrate support pedestal is configured to support a substrate to be processed on the top surface of the substrate support pedestal.
Claims 4, 11, and 18: wherein the ceramic coating comprises aluminum oxide.

‘126 is analogous art in the field of WAFER PROFILE MODIFICATION THROUGH HOT/COLD TEMPERATURE ZONES ON PEDESTAL FOR SEMICONDUCTOR MANUFACTURING EQUIPMENT (title), controlling the temperature of the substrate uniformly across the entire surface of the substrate ([0004]), including plasma dry etch ([0027]). ’126 teaches that plate 12 is made from a ceramic, such as an aluminum oxide. Thermoelectric deck 20 includes a base plate 22 and a thermoelectric deck cover 24 each of which can be made from a conductive aluminum alloy or a similar material (Fig. 2, [0021], 2nd-3rd sentences).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted aluminum oxide cover plate 12 of ‘126, on top of the substrate support surface 315 of ‘118, for the purpose of providing improved corrosion resistance, as required by ‘118. A person of ordinary skill would have known the aluminum oxide is more corrosion resistant than aluminum.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘118 and ‘828, as being applied to claim 14 rejection above, further in view of Rikeret al. (US 20080295872, hereafter ‘872).
‘118 teaches that the substrate support surface 315 may be made from a metal, such as aluminum ([0040], 4th sentence) but does not teach the details of manufacturing of the substrate support. ‘118 does not teach the limitations of:
Claim 15: wherein the substrate support pedestal comprises a plurality of thermally conductive plates that are brazed together.
	Claim 16: each of the plurality of thermally conductive plates comprises aluminum.

‘872 is analogous art in the field of A substrate cleaning chamber comprises … substrate heating pedestal (abstract). ’872 teaches that The annular plate 82 is constructed from two disks 94, 96 which are bonded together with a brazed bond (Fig. 1, [0035]), The second disk 96 … is made of at least one of aluminum ([0036]), The annular plate 82 with embedded heating element 92 may be formed by machining a first disk 94 from an aluminum sheet having a thickness of about 5 mm … A second disk 96 is machined to have the same diameter as the first disk 94 from an aluminum sheet having a thickness of from about 11.5 mm to about 12.5 mm ([0037]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted aluminum disk brazed bonded, as taught by ‘872, as the substrate support surface 315 of ‘118, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regarding to 35 USC 112(b) rejection, see the bottom of page 7, Applicants’ amendment overcomes the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170215230 is cited for multiple zone heater, “Each heating zone includes a separate temperature sensor, which may be a resistance thermometer detector (RTD) or a thermocouple” ([0024], 3rd sentence, Fig. 4A).

US 20100193501 (equivalent to IDS CN 102308380) is cited for pedestal support 200 made of aluminum (Fig. 1, [0039]) and electrostatic chuck 300 ([0037]), made of aluminum oxide ([0009]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716